FOR IMMEDIATE RELEASE Cistera Networks Reports Financial Results For Fiscal Year 2009 Second Quarter Ended September 30 Conference Call Scheduled for 3:30PM Central Time, November 10 PLANO, Texas – November 10, 2008 – Cistera Networks® (OTCBB: CNWT) a leading provider of enterprise application communications platforms and engines for Internet Protocol (IP) Communications filed its 10-Q for the fiscal year 2009 second quarter ended September 30. Q2 Fiscal 2009 Financial Results Three month data as compared to the prior year period: · Revenues for the quarter totaled $1,288,503, an increase of $394,721 or 44% · Gross profit for the quarter was $945,043, or 73% of revenues, compared to $644,510 or 72% of revenues · Net loss for the quarter was $598,203 compared to $951,525 · Net loss per share was ($0.03) compared to Six month data as compared to the prior year six month period: · Revenues were $2,089,063, an increase of $ $515,494or 33% · Gross profit for the period was $1,538,887, or 74% of revenues, compared to $1,117,066 or 71% of revenues · Net loss for the period was $3,521,466 compared to $1,952,310 · Net loss per share was ($0.26), compared to “We are pleased to report the strongest revenues in the company’s history,” said Derek Downs, President and CEO.“An important metric that indicates the positive impact of our efforts to improve operational controls is that spending to support growth resulted in an increase in operating costs of 24%, while revenues were up 44% quarter over quarter, even as we continued to build out our internal resource foundation. The ability to leverage our sales channel is one of the key strengths of our business model over the long term. “ Q2 2009 Event Highlights · Completed delivery of solutions for 92 sites at Midwestern state · City of Frisco, Texas completed part two installation of Cistera solutions as part of Public Safety Initiative · Launched Collaborative Partner Program CollaborNET™ · Expanded inside sales team and created Partner Support Team Conference Call Management will host a conference call on Monday, November 10, 2008,at 3:30 PM Central / 1:30PM Pacific Time to discuss these results.To participate, dial 800-762-9058, and provide conference ID 3939923.A replay of the call will be available from 6:30PM Central Time on November 10 until 10:59 PM Central Time on November 17.To access the replay, dial 800-406-7325 and enter Conference ID 3939923. About Cistera Networks, Inc. Cistera Networks is a leading provider of enterprise application communications platforms and services.The company blends powerful application infrastructure with industry-specific business processes, to deliver the benefits of voice, video and data convergence to the user.Cistera’s industry-leading platform delivers the most reliable, scalable and secure application services for IP-based network environments.Its broad portfolio of application services enables users to improve customer service and satisfaction, increase productivity and collaboration, improve responsiveness to critical incidents and to provide a safer environment. Based on open standards and a proven server technology foundation, the award-winning Cistera ConvergenceServer™ has a single unified administration which delivers the lowest total cost of ownership in the industry.It enables customers to create robust and scalable environments that are flexible enough to adapt to their changing needs by scaling up to support from fewer than one hundred to thousands of users, and scaling out to support multiple sites, making it ideal for a broad range of organizations.For more information, please see www.cistera.com. This release may be deemed to contain forward-looking statements that are subject to the safe harbor provisions of the Private Litigation Reform Act of 1995. These forward-looking statements include, among other things, statements regarding future events and the future financial performance of Cistera Networks that involve risks and uncertainties. Readers are cautioned that these forward-looking statements are only predictions and may differ materially from actual future events or results. Readers are referred to the documents filed by Cistera Networks with the SEC, specifically the most recent reports on Form 10-K and 10-Q, each as it may be amended from time to time, which identify important risk factors that could cause actual results to differ from those contained in the forward-looking statements. Media and Investor Contact: Kathy Lane 760-771-2236 klane@cistera.com (more) CISTERA NETWORKS, INC. & SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2008 March 31, 2008 Current assets Cash and cash equivalents $ 154,728 $ 125,007 Restricted cash - 50,000 Accounts receivable 145,851 264,023 Inventory 180,049 187,960 Prepaid expenses 63,617 46,030 Total current assets 544,245 673,020 Property and equipment, net 377,129 355,411 Intangible assets, net 1,887,330 2,023,218 Total long-term assets 2,264,459 2,378,629 TOTAL ASSETS $ 2,808,704 $ 3,051,649 Current liabilities Accounts payable 449,477 550,305 Accrued liquidated damages 177,024 671,442 Accrued liabilities 1,027,316 1,076,360 Deferred revenue 1,055,150 971,474 Current portion of long-term debt, net of discount 776,202 425,707 Total current liabilities 3,485,169 3,695,288 Convertible promissory notes – net ofdiscount - 1,666,019 Deferred revenue 95,992 225,917 Other long-term liabilities 61,578 285,470 Total long-term liabilities 157,570 2,177,406 Total liabilities 3,642,739 5,872,694 Stockholders' deficit (834,035 ) (2,821,045 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 2,808,704 $ 3,051,649 CISTERA NETWORKS, INC. & SUBSIDIARY CONDENSED
